                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




BRANDON LEE WALKER,                                       Case No. 2:17-cv-01373-MK
                                                                              ORDER
             Plaintiff,

      v.

COLETTE PETERS, Director, et al.,

             Defendants.



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation

("F&R") (doc. 60) recommending that (i) Defendants' Motion for Summary Judgment

(doc. 33) be granted and (ii) Plaintiffs Motion for Preliminary Injunction (doc. 58) be

denied. Plaintiff then timely filed objections to the F&R (doc. 65). The matter is now

before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b). When either party

objects to any portion of a magistrate judge's F&R, the district court must make a de

nova determination of that portion of the magistrate judge's report. See 28 U.S.C. §




Page 1 - ORDER
636(b)(l); McDonnell Douglas Corp. v. Commodore Business Machines, Inc., 656 F.2d

1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982).

      Based on my review of the F&R and the documents in the case, I find no error

m Judge Kasubhai's F&R and Plaintiffs objections do not undermine Judge

Kasubhai's analysis.    However, while Defendants had also moved for summary

judgement on Plaintiffs' state law negligence claim, Judge Kasubhai failed to directly

address that issue in his F&R so I will address it here.

      Plaintiffs negligence claim is dismissed because Plaintiffs constitutional claim

has been dismissed. This Court's jurisdiction over Plaintiffs case was based on the

existence of a federal question in the form of Plaintiffs Eighth Amendment claim.

Judge Kasubhai recommended that Plaintiffs constitutional claim be dismissed and

upon review of his F&R I agree. Federal Civil Procedure Rule 12(h)(3) provides that

"[i]f the court determines at anytime that it lacks subject-matter jurisdiction, the

court must dismiss the action." Fed. R. Civ. P. 12(h)(3); see also Cal. Diversified

Promotions, Inc. v. Musich, 505 F.2d 278, 280 (9th Cir. 1974) ("It has long been held

that a judge can dismiss sua sponte for lack of jurisdiction"). And district courts

"generally should decline to exercise supplemental jurisdiction over state-law claims

after the federal claims have been dismissed before trial." Schultz v. Sundberg, 759

F.2d 714, 718 (9th Cir. 1985); see also Acri v. VarianAssocs., Inc., 114 F.3d 999, 1000

(9th Cir. 1997). Thus, I adopt the F&R (doc. 60) in its entirety and further dismiss

Plaintiffs' negligence claim for lack of subject matter jurisdiction. Accordingly, (i)




Page 2 - ORDER
Defendants' Motion for Summary Judgment (doc. 33) is GRANTED and (ii) Plaintiffs

Motion for Preliminary Injunction (doc. 58) is DENIED.

      IT IS SO ORDERED.

      Dated this   f!a~   of May, 2019.




                                    Ann Aiken
                            United States District Judge




Page 3 - ORDER
